Citation Nr: 1732099	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2011 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim for right ear hearing loss in February 2011, which was addressed in a September 2011 rating decision and December 2012 Statement of the Case (SOC).  In January 2013 the Veteran filed a VA Form 9 in reference to his claim for entitlement to service connection for right ear hearing loss and noted that he had intended to file for bilateral hearing loss.  A December 2015 VA memo addressed the Veteran's claim for entitlement to service connection for left ear hearing loss noting that the Veteran's date of claim was January 2013, the date of his VA Form 9.  A June 2016 rating decision addressed the issue of entitlement to service connection for bilateral hearing loss however, a SOC has not been issued which adjudicates left ear hearing loss.  However, the Veteran's left ear hearing loss was addressed in an April 2017 Board videoconference hearing and the Veteran continued to express dissatisfaction with the denial of service connection for bilateral hearing loss.  Thus the Veteran must be provided with an SOC for service connection for left ear hearing loss and the issues are as noted on the cover page.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Board videoconference hearing, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record by the Veteran's April 2017 Board videoconference hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  The Veteran was provided with an August 2011 VA examination which included a nexus opinion.  The examiner referenced a February 2007 VA treatment record noting Veteran reported sudden onset hearing loss following his use of an air hammer without ear protection approximately two months prior.  The examiner concluded the Veteran's hearing loss was not etiologically related to his active service because of the lack of evidence in the Veteran's claims file, the lack of proximity between the Veteran's dates of active service and the date of the instant examination, and the conflicted reports of the onset of his hearing loss.  

The Board finds the August 2011 VA opinion to be inadequate.  The examiner indicated that because the Veteran reported sudden onset in hearing loss in February 2007 this precluded the possibility of him having hearing loss which was etiologically related to his active service but failed to provide a rationale for this conclusion.  Moreover, the examiner referenced the lack of proximity between the Veteran's active service and the instant evaluation; however, the examiner did not address the Veteran's lay statements and hearing testimony repeatedly noting that his hearing loss began immediately following his separation from active service.  As such, on remand a new VA opinion which adequately addresses the entirety of the evidence of record must be obtained.

The Veteran's most recent VA examination occurred in April 2016.  Audiological testing was performed but the examiner concluded the Veteran's bilateral puretone thresholds in decibels could not be determined because the Veteran's responses were "inconsistent" and therefore a reliable audiogram could not be obtained.  The Veteran's speech discrimination sore was noted to be 0 percent in the right ear and 96 percent in the left, revealing hearing loss for VA purposes in the right ear.  The examiner did not provide an opinion as to whether the Veteran had bilateral hearing loss which was etiologically related to his active service.  

The Board finds the Veteran's April 2016 VA examination to be inadequate.  The examination did not include audiogram results sufficient to determine if the Veteran has left ear hearing loss for VA purposes.  Moreover, the Board notes the April 2016 VA examination was not reviewed in the first instance by the RO in the February 2012 SOC.  Thus, the Veteran's claim must be remanded in order for the April 2016 VA examination to be reviewed in the first instance by the RO.  

Moreover, the Board notes VA treatment records and examinations frequently reference a February 2007 VA treatment record in which the Veteran reports sudden onset hearing loss following the use of an air hammer without ear protection.  However, the Veteran's claims file does not contain a VA treatment records dated February 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include records dated February 2007.  

2.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any hearing loss.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed hearing loss is etiologically related to the Veteran's active service.

The examiner should consider and discuss as necessary the following:

i.  The Veteran's lay statements including his April 2017 Board hearing testimony indicating his hearing loss began at the time of his separation from active service and is a result of his use of a needle gun and close proximity to missile and gun fire during his active service; and 

ii.  The February 2007 VA treatment record noting the Veteran reported sudden onset hearing loss following the use of an air hammer without ear protection.  

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

3.  Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for left ear hearing loss.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefit sought remains denied the Veteran and his attorney should be provided with an appropriate supplemental statement of the case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






